Citation Nr: 1700516	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  07-30 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a heart disorder to include left ventricular hypertrophy and palpations.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right lower extremity varicose veins.  

3.  Entitlement to an initial compensable disability evaluation for the Veteran's hypogonadism.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1987 to January 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Salt Lake City, Utah, Regional Office which, in pertinent part, granted service connection for post-operative right lower extremity varicose veins and assigned a 10 percent evaluation for that disability; granted service connection for hypogonadism and assigned a noncompensable evaluation for that disability; effectuated the awards as of February 1, 2007; and denied service connection for a heart disorder.  

The Board has reframed the issue of service connection for a heart disorder as entitlement to service connection for a heart disorder to include left ventricular hypertrophy and palpations in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent Remand in February 2014 instructed the RO to schedule VA examinations for the Veteran pertaining to the above claims.  While examinations were scheduled for January 2016, the Veteran did not appear for these examinations.  There are however, no copies of the examinations letters sent to the Veteran notifying him of the time and date of his examination that are of record in the electronic claims file.  Furthermore, the Veteran in correspondence received by VA in March 2016 stated that he did not receive any notification of his examinations.  Therefore, upon remand, after any updated treatment records have been obtained, the Veteran should be scheduled for new examinations and a copy of any examination notification letter should be associated with the electronic claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide information as to all updated treatment of his claimed heart disorder and service-connected right lower extremity varicose veins and hypogonadism, with the names and addresses of all health care providers whose records have not already been provided to VA, including but not limited to any updated records from Dr. A.M.R.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA treatment records of the Veteran not already of record.  

3.  Then schedule the Veteran for a VA cardiovascular evaluation in order to determine the nature and etiology of his claimed recurrent heart disorder and the nature and severity of his service-connected right lower extremity varicose veins.  All indicated tests and studies should be accomplished and the findings then reported in detail.

 If left ventricular hypertrophy is identified on examination, the examiner should specifically state whether such a finding is a manifestation of a recurrent heart disorder at any point during the appeal period.  If no recurrent heart disorder is identified, the examiner should expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent heart disorder identified during the appeal period had its onset during active service; is related to the Veteran's in-service cardiac symptom and left ventricular hypertrophy; and/or otherwise originated during active service.  

The VA examiner should further identify the limitation of activity imposed by the Veteran's service-connected right lower extremity varicose veins with a full description of the effect of the disability upon his ordinary activities.  The examiner must indicate whether any of the following findings, if found on examination, are attributable to the effects of the Veteran's varicose veins:

Persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema;

Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration;

Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or

Massive board-like edema with constant pain at rest.

All relevant medical records, including those in the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

A copy of the examination notification letter sent to the Veteran and his representative and should be associated with the claims file.  

4.  Then schedule the Veteran for a VA urological evaluation in order to determine the nature and severity of his service-connected hypogonadism.  All indicated tests and studies should be accomplished and the findings, including all of the Veteran's symptoms, then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's hypogonadism upon his vocational pursuits.  

All relevant medical records, including those in the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

A copy of the examination notification letter sent to the Veteran and his representative and should be associated with the claims file.  

5.  Then readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




